Exhibit 10.18

 

COCA-COLA ENTERPRISES INC.

 

2004 STOCK AWARD PLAN

 

1. Purpose. The purpose of this 2004 Stock Award Plan (the “Plan”) is to assist
Coca-Cola Enterprises Inc. (the “Company”), and its Subsidiaries in attracting,
retaining, and rewarding high-quality executives, employees, and other persons
who provide services to the Company and/or its Subsidiaries, enabling such
persons to acquire or increase a proprietary interest in the Company in order to
strengthen the mutuality of interests between such persons and the Company’s
shareowners, and providing such persons with annual and long-term performance
incentives to expend their maximum efforts in the creation of shareowner value.

 

2. Definitions. For purposes of the Plan, the following terms shall be defined
as set forth below, in addition to such terms defined in Section 1, above:

 

(a) “Award” means any Option, SAR, Restricted Stock, and Deferred Stock Units
granted under this Plan.

 

(b) “Beneficiary” means the person, persons, trust or trusts which have been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Plan upon such Participant’s death or to which Awards or other rights are
transferred if and to the extent permitted under Section 10(a) . If, upon a
Participant’s death, there is no designated Beneficiary or surviving designated
Beneficiary, then the term Beneficiary means the person, persons, trust or
trusts entitled by will or the laws of descent and distribution to receive such
benefits.

 

(c) “Board” means the Company’s Board of Directors.

 

(d) “Change in Control” means the occurrence of any of the circumstances
described below in subparagraphs (i) through (iv):

 

(i) If any “person”, except for:

 

the Company or any Subsidiary of the Company;

 

a trustee or other entity holding securities under any employee benefit plan of
the Company or any Subsidiary of the Company; and

 

The Coca-Cola Company, but only to the extent of its “current ownership”

 

is or becomes the “beneficial owner” directly or indirectly, of securities of
the Company representing more than 20% of the combined total voting power of the
Company’s then-outstanding securities.

 

As used in this definition of “change in control”

 

“person” is used as defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (as amended);

 



--------------------------------------------------------------------------------

“beneficial owner” is used as defined in Rule 13d-3 of the Securities Exchange
Act of 1934 (as amended), and

 

“current ownership” of The Coca-Cola Company means that entity’s direct and
indirect beneficial ownership of no more than an aggregate of 168,956,718 shares
of the Company’s common stock (including shares of the Company’s common stock
issuable upon the exercise, exchange or conversion of securities exercisable or
exchangeable for, or convertible into, shares of the Company’s common stock),
the aggregate number being subject to adjustment for subsequent stock splits or
dividends payable in stock that are applicable to all shares of the Company’s
common stock.

 

(ii) If during any period of two consecutive years,

 

the individuals constituting the Board of Directors of the Company at the
beginning of the two-year period; and any new Director — except for a director
designated by a person who has entered into an agreement with the Company to
effect a “change in control” described in (a), (c) or (d) —whose election by the
Board or nomination for election by the Company’s shareowners was approved by a
vote of at least two-thirds of the Directors then still in office who were
either directors at the beginning of the two-year period or whose election or
nomination for election was previously so approved

 

cease for any reason to constitute at least a majority of the Board.

 

(iii) If the shareowners of the Company approve a merger, consolidation or share
exchange with any other “person”, other than:

 

a merger, consolidation or share exchange that would result in the voting
securities of the Company outstanding immediately prior to such event continuing
to represent (either by remaining outstanding or being converted into voting
securities of either

 

(A) the surviving entity or

 

(B) another entity that owns, directly or indirectly, the entire voting interest
in the surviving entity (the “parent”))

 

more than 50% of the voting power of the voting securities of the Company or the
surviving entity (or its “parent”) outstanding immediately after such event; or

 

a merger or consolidation effected to implement a recapitalization of the
Company in which no “person” acquires more than 30% of the combined voting power
of the Company’s then-outstanding securities;

 

then, a “change in control” shall have occurred immediately prior to such
merger, consolidation or share exchange.

 

(iv) The shareowners of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets (or any transaction having a similar
effect).

 

2



--------------------------------------------------------------------------------

(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.

 

(f) “Committee” means not less than two members of the Governance and
Compensation Committee of the Board, each of whom shall be (i) a “disinterested
director” within the meaning of Rule 16b-3 under the Exchange Act, unless
administration of the Plan by “disinterested directors” is not then required in
order for exemptions under Rule 16b-3 to apply to transactions under the Plan,
and (ii) an “outside director” as defined under Code Section 162(m), unless the
action taken pursuant to the Plan is not required to be taken by “outside
directors” in order to qualify for tax deductibility under Code Section 162(m).

 

(g) “Covered Employee” shall have the same meaning as “Covered Employee” under
Code Section 162(m) and regulations thereunder.

 

(h) “Deferred Stock Unit” means a right, granted to a Participant under Section
6(e), to receive Stock, cash or a combination at the end of a specified deferral
period.

 

(i) “Dividend Equivalents” means an amount credited under a Participant’s
Deferred Stock Unit Award, which amount is equal to the dividends paid on the
Stock, determined as if the Deferred Stock Unit were shares of Stock on the
record date of any such dividend.

 

(j) “Interest Credit” means an amount credited under a Participant’s Deferred
Stock Award, which amount is based on the annual rate equivalent to the weighted
average prime lending rate of SunTrust Bank, Atlanta for the relevant calendar
year or portion of the calendar year.

 

(k) “Effective Date” means May 1, 2004, subject to the approval of the
shareowners of the Company.

 

(l) “Eligible Person” means directors, Executive Officers, other officers and
employees of the Company or of any Subsidiary, as well as other persons
providing key services to the Company or a Subsidiary.

 

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.

 

(n) “Executive Officer” means an executive officer of the Company as defined
under the Exchange Act.

 

(o) “Fair Market Value” means the Fair Market Value of Stock, Awards or other
property as determined by the Committee or under procedures established by the
Committee. Unless otherwise determined by the Committee, the Fair Market Value
of Stock shall be the average of the high and low market prices at which a share
of Stock shall have been sold on the date for which the determination is made,
or on the next preceding day if such date was not a trading day, as reported on
the New York Stock Exchange Composite Listing reflecting composite trading as of
4:00 p.m., Eastern Time on the trading day.

 

(p) “Option” means a right, granted to a Participant under Section 6(b), to
purchase Stock or other Awards at a specified price during specified time
periods.

 

(q) “Participant” means a person who has been granted an Award under the Plan
which remains outstanding, including a person who is no longer an Eligible
Person.

 

3



--------------------------------------------------------------------------------

(r) “Performance Award” means an Award, or the right to receive an Award,
granted to a Eligible Person under Section 8, which such Award or right shall be
subject to the performance criteria specified by the Committee.

 

(s) “Restricted Stock” means Stock granted to a Participant under Section 6(d),
that is subject to certain restrictions and to a risk of forfeiture.

 

(t) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and applicable
to the Plan and Participants, promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act or any similar law or regulation
that may be a successor thereto.

 

(u) “Stock” means shares of common stock, $1 par value, of the Company.

 

(v) “Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Section 6(c) .

 

(w) “Subsidiary” means any corporation or other business organization in which
the Company owns, directly or indirectly, 20% or more of the voting stock or
capital or profits interest at the time of the granting of an Award under this
Plan.

 

3. Administration.

 

(a) Authority of the Committee. The Plan shall be administered by the Committee.
The Committee shall have full and final authority, in each case subject to and
consistent with the provisions of the Plan, to interpret the provisions of the
Plan, select Eligible Persons to become Participants, grant Awards, determine
the type, number and other terms and conditions of, and all other matters
relating to, Awards, interpret the Plan and Award agreements and correct
defects, supply omissions or reconcile inconsistencies therein, ensure that
awards continue to qualify under Rule 16b-3, and make all other decisions and
determinations as the Committee may deem necessary or advisable for the
administration of the Plan. Any action of the Committee shall be final,
conclusive and binding on all persons, including the Company, its Subsidiaries,
its shareowners, Participants, Beneficiaries, transferees under Section 10(a) or
other persons claiming rights from or through a Participant.

 

(b) Limitation of Liability. In addition to such other rights of indemnification
as they have as directors or as members of the Committee, the members of the
Committee shall be indemnified by the Company against reasonable expenses
(including, without limitation, attorneys’ fees) incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal, to
which they or any of them may be a party by reason of any action taken or
failure to act in connection with the Plan or any Option granted hereunder, and
against all amounts paid by them in settlement (provided such settlement is
approved to the extent required by and in the manner provided by the Certificate
of Incorporation or Bylaws of the Company relating to indemnification of
directors) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding.

 

4



--------------------------------------------------------------------------------

4. Stock Subject to Plan.

 

(a) Overall Number of Shares Available for Delivery. Subject to adjustment as
provided in Section 10(b), the total number of shares of Stock reserved and
available for delivery in connection with Awards under the Plan shall be
30,900,000; provided, however, that the total number of shares of Stock with
respect to Awards of Options and SARs shall not exceed 24,000,000; and provided,
further that the total number of shares of Stock with respect to Awards of
Restricted Stock and Deferred Stock Units shall not exceed 6,900,000. The Stock
shall be made available from authorized and unissued shares or from Stock held
by the Company in its treasury.

 

(b) Availability of Shares Not Delivered Under Awards. Shares of Stock subject
to an Award under the Plan that is expired, forfeited, settled in cash or
otherwise terminated without a delivery of shares to the Participant will again
be available for Awards under the Plan. Stock received in payment upon the
exercise of an Option may not be the subject of a subsequent Award.

 

5. Eligibility; Per-Person Award Limitations. Awards may be granted under the
Plan only to Eligible Persons. Subject to adjustment as provided in Section
10(b), no Eligible Person may be granted Options and SARs under this Plan that,
considered together, relate to more than 4,800,000 shares of Stock, and no
Eligible Person may be granted Restricted Stock and Deferred Stock Units under
this Plan that, considered together, relate to more than 1,380,000 shares of
Stock.

 

6. Specific Terms of Awards.

 

(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6.

 

(i) The Committee also may impose on any Award or the exercise, at the date of
grant or thereafter (subject to Section 10(d)), such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine, including terms requiring forfeiture of Awards in the event of
termination of employment by the Participant and terms permitting a Participant
to make elections relating to his or her Award.

 

(ii) The Committee shall retain full power and discretion to accelerate, waive
or modify, at any time, any term or condition of an Award that is imposed in the
Award agreement.

 

(iii) Any Award or the value of any Award made under this Plan may, subject to
any requirements of applicable law or regulation and in the Committee’s sole
discretion, be converted into Deferred Stock Units and subject to Section 6(e)
below.

 

(b) Options. The Committee is authorized to grant Options to Eligible Persons on
the following terms and conditions:

 

(i) Exercise Price. The exercise price per share of Stock purchasable under an
Option shall be determined by the Committee, provided that such exercise price
shall be not less than the Fair Market Value of a share of Stock on the date of
grant of such Option.

 

(ii) Time and Method of Exercise. Awards of Options may contain such provisions
as the Committee shall determine appropriate, including provisions related to
the vesting of the Option, the times at which, or the circumstances under which,
an Option may be exercised, and the methods by which such exercise price may be
paid or deemed to be paid.

 

(iii) Duration of Options. Awards will contain a provision stating the duration
of an Option, which duration may not exceed 10 years from the date of grant.

 

5



--------------------------------------------------------------------------------

(v) Options Granted to International Participants. Options granted an Eligible
Person who is subject to the laws of a country other than the United States of
America may contain terms and conditions inconsistent with the provisions of
this Plan or may be granted under such supplemental documents, as required or
appropriate under such country’s laws.

 

(c) Stock Appreciation Rights. The Committee is authorized to grant SARs to
Eligible Persons on the following terms and conditions:

 

(i) Right to Payment. A SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise t, the excess of (A) the Fair Market
Value of one share of Stock on the date of exercise over (B) the grant price of
the SAR, which payment may be satisfied by delivery of cash or Stock.

 

(ii) Other Terms. The Committee shall determine the terms and conditions of any
SAR, including but not limited to, the times at which and the circumstances
under which a SAR may be exercised, the method of exercise, the method of
settlement, the method by which Stock, if any, will be delivered or deemed to be
delivered to Participants.

 

(d) Restricted Stock. The Committee is authorized to grant Restricted Stock to
Eligible Persons on the following terms and conditions:

 

(i) Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise, as the Committee may determine at the date of grant
or thereafter.

 

(ii) Right as Shareowner. Except to the extent limited under any Award agreement
relating to the Restricted Stock, a Participant granted Restricted Stock shall
have all of the rights of a shareowner, including the right to vote the
Restricted Stock and the right to receive dividends thereon (subject to any
mandatory reinvestment or other requirement imposed by the Committee).

 

(iii) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to applicable restrictions, that the Company retain physical
possession of the certificates, and that the Participant deliver a stock power
to the Company, endorsed in blank, relating to the Restricted Stock.

 

(iv) Dividends and Splits. As a condition to the grant of an Award of Restricted
Stock, the Committee may require that any cash dividends paid on a share of
Restricted Stock be automatically reinvested in additional shares of Restricted
Stock or applied to the purchase of additional Awards under the Plan. Unless
otherwise determined by the Committee, Stock distributed in connection with a
Stock split or Stock dividend, and other property distributed as a dividend,
shall be subject to restrictions and a risk of forfeiture to the same extent as
the Restricted Stock with respect to which such Stock or other property has been
distributed.

 

(e) Deferred Stock Units. The Committee is authorized to grant Deferred Stock
Units to Eligible Persons, subject to the following terms and conditions:

 

(i) Deferred Stock Unit Credit. A Deferred Stock Unit shall be recorded in a
bookkeeping reserve maintained by the Company as equivalent to the Fair Market
Value of a share of the Company’s common stock on the date of grant, unless
otherwise determined by the Company.

 

6



--------------------------------------------------------------------------------

(ii) Grant and Restrictions. A Deferred Stock Unit shall be subject to such risk
of forfeiture and other conditions as the Committee may impose, which
restrictions may lapse, or conditions be satisfied, separately or in combination
at such times, under such circumstances (including based on achievement of
performance goals and/or future service requirements), in such installments or
otherwise, as the Committee may determine at the date of grant.

 

(iii) Dividend Equivalents and Interest Credits. As specified in the Award
agreement, Dividend Equivalents and/or Interest Credits related to a Deferred
Stock Unit may also be credited on behalf of a Participant and/or converted to
additional Deferred Stock Units.

 

(iv) Settlement of Deferred Stock Units and Related Interests. Deferred Stock
Units represent the right to receive Stock, cash, or a combination at the end of
a specified deferral period, as specified in the Award agreement or pursuant to
the Committee’s determination.

 

7. Certain Other Provisions Applicable to Awards.

 

(a) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee; provided that in no event shall the term of any
Option or SAR exceed a period of ten years.

 

(b) Exemptions from Section 16(b) Liability. It is the intent of the Company
that the grant of any Awards to or other transaction by a Participant who is
subject to Section 16 of the Exchange Act shall be exempt under Rule 16b-3
(except for transactions acknowledged in writing to be non-exempt by such
Participant). Accordingly, if any provision of this Plan or any Award agreement
does not comply with the requirements of Rule 16b-3 as then applicable to any
such transaction, unless the Participant shall have acknowledged in writing that
a transaction pursuant to such provision is to be non-exempt, such provision
shall be construed or deemed amended to the extent necessary to conform to the
applicable requirements of Rule 16b-3 so that such Participant shall avoid
liability under Section 16(b) of the Exchange Act.

 

(c) Cancellation of Awards. Unless the Award agreement specifies otherwise, the
Committee may cancel any unexpired, unpaid, or deferred Awards at any time, if
the Participant is not in compliance with all applicable provisions of the Award
agreement and the Plan including the following conditions:

 

(i) Noncompetition. A Participant shall not render services for any organization
or engage directly or indirectly in any business which, in the judgment of the
Chief Executive Officer of the Company or other senior officer designated by the
Committee, is or becomes competitive with the Company. For Participants whose
employment has terminated, the judgment of the Chief Executive Officer or other
senior officer designated by the Committee shall be based on the Participant’s
position and responsibilities while employed by the Company, the Participant’s
post-employment responsibilities and position with the other organization or
business, the extent of past, current and potential competition or conflict
between the Company and the other organization or business, the effect on the
Company’s shareowners, customers, suppliers and competitors of the Participant
assuming the post-employment position and such other considerations as are
deemed relevant given the applicable facts and circumstances. A Participant who
has terminated employment shall be free, however, to purchase as an investment
or otherwise, stock or other securities of such organization or business so long
as they are listed upon a recognized securities exchange or traded
over-the-counter, and such investment does not represent a greater than five
percent equity interest in the organization or business.

 

7



--------------------------------------------------------------------------------

(ii) Confidentiality. A Participant shall not, without prior written
authorization from the Company, disclose to anyone outside the Company, or use
in other than the Company’s business, any confidential information or material
relating to the business of the Company that is acquired by the Participant
either during or after employment with the Company.

 

(iii) Intellectual Property. A Participant shall disclose promptly and assign to
the Company all right, title, and interest in any invention or idea, patentable
or not, made or conceived by the Participant during employment by the Company,
relating in any manner to the actual or anticipated business, research or
development work of the Company and shall do anything reasonably necessary to
enable the Company to secure a patent where appropriate in the United States and
in foreign countries.

 

8. Performance Awards.

 

(a) Performance Conditions. The right of a Participant to exercise or receive a
grant or settlement of any Award, and the timing, may be subject to such
performance conditions as may be specified by the Committee. The Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions, and may exercise its
discretion to reduce or increase the amounts payable under any Award subject to
performance conditions, except as limited under Section 8(b) in the case of a
Performance Award intended to qualify under Code Section 162(m).

 

(b) Performance Awards Granted to Covered Employees and Certain Eligible
Persons. If the Committee determines that a Performance Award to be granted to
an Eligible Person who is or may become a Covered Employee should qualify as
“performance-based compensation” for purposes of Code Section 162(m), the grant,
exercise and/or settlement of such Performance Award shall be contingent upon
achievement of pre-established performance goals and other terms set forth in
this Section 8(b).

 

(i) Performance Goals Generally. The performance goals for such Performance
Awards shall consist of one or more business criteria and a targeted level or
levels of performance and associated maximum Award payments with respect to each
of such criteria, as specified by the Committee consistent with this Section
8(b). Performance goals shall be objective and shall otherwise meet the
requirements of Code Section 162(m) and regulations thereunder (including
Regulation 1.162-27 and successor regulations thereto). The Committee may
determine that such Performance Awards shall be granted, exercised and/or
settled upon achievement of any performance goal or that more than one
performance goal must be achieved as a condition to grant, exercise and/or
settlement of such Performance Awards. Performance goals may differ for
Performance Awards granted to any one Participant or to different Participants.

 

(ii) Business Criteria. One or more of the following business criteria for the
Company, as defined by the Committee, on a consolidated basis, and/or for
specified Subsidiaries or business units of the Company (except with respect to
the total shareowner return and earnings per share criteria), shall be used by
the Committee in establishing performance goals for such Performance Awards: (1)
Fair Market Value of shares of the Company’s common stock; (2) operating profit;
(3) sales volume of the Company’s products; (4) earnings per share; (5)
revenues; (6) cash flow; (7) cash flow return on investment; (8) return on
assets, return on investment, return on capital, return on equity; (9) economic
value added; (10) operating margin; (11) net income; pretax earnings; pretax
earnings before interest, depreciation and amortization; pretax operating
earnings after

 

8



--------------------------------------------------------------------------------

interest expense and before incentives, service fees, and extraordinary or
special items; (12) any of the above goals as compared to the performance of a
published or special index deemed applicable by the Committee including, but not
limited to, the Standard & Poor’s 500 Stock Index or a group of comparator
companies.

 

(iii) Performance Period; Timing for Establishing Performance Goals. Achievement
of performance goals in respect of such Performance Awards shall be measured
over a performance period, which may overlap with another performance period or
periods, of up to ten years, as specified by the Committee. Performance goals
shall be established not later than 90 days after the beginning of any
performance period applicable to such Performance Awards, or at such other date
as may be required or permitted for “performance-based compensation” under Code
Section 162(m).

 

(c) Written Determinations. All determinations by the Committee as to the
establishment of performance goals, the amount of any Performance Award and as
to the achievement of performance goals relating to Performance Awards under
Section 8(b) shall be made in writing in the case of any Award intended to
qualify under Code Section 162(m). The Committee may not delegate any
responsibility relating to such Performance Awards.

 

(d) Status of Section 8(b) Performance Awards Under Code Section 162(m). It is
the intent of the Company that Performance Awards under Section 8(b) granted to
persons who are designated by the Committee as likely to be Covered Employees
within the meaning of Code Section 162(m) and regulations thereunder (including
Regulation 1.162-27 and successor regulations thereto) shall, if so designated
by the Committee, constitute “performance-based compensation” within the meaning
of Code Section 162(m) and regulations thereunder. Accordingly, Sections 8(b),
(c) and (d), shall be interpreted in a manner consistent with Code Section
162(m) and regulations thereunder. If any provision of the Plan as in effect on
the date of adoption or any agreements relating to Performance Awards that are
designated as intended to comply with Code Section 162(m) does not comply or is
inconsistent with the requirements of Code Section 162(m) or regulations
thereunder, such provision shall be construed or deemed amended to the extent
necessary to conform to such requirements.

 

9. Change in Control. In the event of a “Change in Control,” the following
provisions shall apply unless otherwise provided in the Award agreement:

 

(a) Options and SARs. Any Option or SAR carrying a right to exercise that was
not previously exercisable and vested shall become fully exercisable and vested
as of the time of the Change in Control and shall remain exercisable and vested
for the balance of the stated term of such Option or SAR without regard to any
termination of employment by the Participant, subject only to applicable
restrictions set forth in Section 10(a) .

 

(b) Restricted Stock and Deferred Stock Units. The restrictions, deferral of
settlement, and forfeiture conditions applicable to any Restricted Stock or
Deferred Stock Unit shall lapse and such Awards shall be deemed fully vested as
of the time of the Change in Control, except to the extent of any waiver by the
Participant and subject to applicable restrictions set forth in Section 10(a) .

 

(c) Limitations on Company in Event of a Change in Control. In the event of a
Change in Control, the Company shall take or cause to be taken no action, and
shall undertake or permit to arise no legal or contractual obligation, that
results or would result in any postponement of the issuance or delivery of Stock
or payment of benefits under any Award or the imposition of any other conditions
on such issuance, delivery or payment, to the extent that such postponement or
other condition would represent a greater burden on a Participant than existed
on the 90th day preceding the Change in Control.

 

9



--------------------------------------------------------------------------------

10. General Provisions.

 

(a) Limits on Transferability; Beneficiaries. Except as otherwise provided in
this Section 10(a), no Award or other right or interest of a Participant under
the Plan shall be pledged, hypothecated or otherwise encumbered or subject to
any lien, obligation or liability of such Participant to any party (other than
the Company or a Subsidiary), or assigned or transferred by such Participant
otherwise than by will or the laws of descent and distribution upon the death of
a Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative.

 

(i) Transferability of Options. Unless otherwise specified in the Award, an
Option may be transferred pursuant to a domestic relations order issued by a
court of competent jurisdiction or to an immediate family member of the
Participant under such terms and conditions as may be determined, from time to
time, by the Committee. An “immediate family member” is defined as the
Participant’s spouse, child, grandchild, parent or a trust established for the
benefit of such family members. With respect to any Option transferred pursuant
to this Section 10(a)(i), any such Option shall be exercisable only by the
designated transferee or the designated transferee’s legal representative.

 

(ii) Transferability of Deferred Stock Units. A Participant may designate one or
more Beneficiaries to receive his or her interest under the Plan that is related
to Deferred Stock Units in the event of his or her death.

 

(iv) Beneficiaries and Transferees Subject to Terms of Award. Any Beneficiary or
transferee, or other person claiming any rights under the Plan from or through
any Participant, shall be subject to all terms and conditions of the Plan and
any Award agreement applicable to such Participant, except as otherwise
determined by the Committee, and to any additional terms and conditions deemed
necessary or appropriate by the Committee.

 

b) Adjustments. In the event that any dividend or other distribution (whether in
the form of cash, Stock, or other property), recapitalization, forward or
reverse split, reorganization, merger, consolidation, spin-off, combination,
repurchase, share exchange, liquidation, dissolution or other similar corporate
transaction or event affects the Stock such that an adjustment is determined by
the Committee to be appropriate under the Plan, then the Committee shall, in
such manner as it may deem equitable, adjust any or all of (i) the number and
kind of shares of Stock which may be delivered in connection with Awards granted
thereafter, (ii) the number and kind of shares of Stock by which annual
per-person Award limitations are measured under Section 5, (iii) the number and
kind of shares of Stock subject to or deliverable in respect of outstanding
Awards and (iv) the exercise price, grant price or purchase price relating to
any Award and/or make provision for payment of cash or other property in respect
of any outstanding Award. The Committee is authorized to make adjustments in the
terms and conditions of, and the criteria included in, Awards (including
Performance Awards and performance goals related thereto) in recognition of
unusual or nonrecurring events (including, without limitation, events described
in the preceding sentence, as well as acquisitions and dispositions of
businesses and assets) affecting the Company, any Subsidiary or any business
unit, or the financial statements of the Company or any Subsidiary, or in
response to changes in applicable laws, regulations, accounting principles, tax
rates and regulations or business conditions or in view of the Committee’s
assessment of the business strategy of the Company, any Subsidiary or business
unit, performance of comparable organizations, economic and business conditions,
personal performance of a Participant, and any other circumstances deemed
relevant; provided that no such adjustment shall be authorized or made if and to
the extent that such authority or the making of such adjustment would cause
Performance Awards made under Section 8(b) to otherwise fail to qualify as
“performance-based compensation” under Code Section 162(m) and regulations
thereunder.

 

10



--------------------------------------------------------------------------------

(c) Taxes. The Company and any Subsidiary is authorized to withhold from any
Award granted, any payment relating to an Award under the Plan, including from a
distribution of Stock, or any payroll or other payment to a Participant, amounts
of withholding and other taxes due or potentially payable in connection with any
transaction involving an Award, and to take such other action as the Committee
may deem advisable to enable the Company and Participants to satisfy obligations
for the payment of withholding taxes and other tax obligations relating to any
Award. However, this authority shall not include withholding of taxes above the
statutorily required withholding amounts where such excess withholding would
result in an earnings charge to the Company under U.S. Generally Accepted
Accounting Principles.

 

(d) Changes to the Plan and Awards. The Board or the Committee may amend, alter,
suspend, discontinue or terminate the Plan or the Committee’s authority to grant
Awards under the Plan without the consent of shareowners or Participants, except
that any amendment or alteration to the Plan shall be subject to the approval of
the Company’s shareowners not later than the annual meeting next following such
Board action if such shareowner approval is required by any federal or state law
or regulation or the rules of any stock exchange or automated quotation system
on which the Stock may then be listed or quoted, and the Board may otherwise, in
its discretion, determine to submit other such changes to the Plan to
shareowners for approval. Notwithstanding the foregoing, no such action may
materially and adversely affect the rights of such Participant under any
previously granted and outstanding Award, without the consent of an affected
Participant. The Committee may waive any conditions or rights under, or amend,
alter, suspend, discontinue or terminate any Award theretofore granted and any
Award agreement relating thereto, except as otherwise provided in the Plan;
provided that, without the consent of an affected Participant, no such Committee
action may materially and adversely affect the rights of such Participant under
such Award.

 

(e) Limitation on Rights Conferred Under Plan. Neither the Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or a Subsidiary, (ii) interfering in any way
with the right of the Company or a Subsidiary to terminate any Eligible Person’s
or Participant’s employment or service at any time, (iii) giving an Eligible
Person or Participant any claim to be granted any Award under the Plan or to be
treated uniformly with other Participants and employees, or (iv) except as
provided in Section 6(d)(ii), conferring on a Participant any of the rights of a
shareowner of the Company unless and until the Participant is duly issued or
transferred shares of Stock in accordance with the terms of an Award.

 

(f) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligation to deliver
Stock pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Company; provided that the Committee may authorize the creation
of trusts and deposit therein cash, Stock, other Awards or other property, or
make other arrangements to meet the Company’s obligations under the Plan. Such
trusts or other arrangements shall be consistent with the “unfunded” status of
the Plan unless the Committee otherwise determines with the consent of each
affected Participant. The trustee of such trusts may be authorized to dispose of
trust assets and reinvest the proceeds in alternative investments, subject to
such terms and conditions as the Committee may specify and in accordance with
applicable law.

 

11



--------------------------------------------------------------------------------

(g) Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash or other consideration, the Participant
shall be repaid the amount of such cash or other consideration. No fractional
shares of Stock shall be issued or delivered pursuant to the Plan or any Award.
The Committee shall determine whether cash, other Awards or other property shall
be issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.

 

(h) Governing Law. The validity, construction and effect of the Plan, any rules
and regulations under the Plan, and any Award agreement shall be determined in
accordance with Georgia law, without giving effect to principles of conflicts of
laws, and applicable federal law.

 

12